JUDGE ROBERTSON
delivered the opinion of the court:
Satisfied that, while the appellant’s execution was in the hands of his son as sheriff, a horse and some rye were sold and delivered to the sheriff by the surety in the execution, at a fair conventional price, agreed to be credited on the execution; and that the appellant, apprised of these facts, received the horse and acquiesced, without objection, in the distillation of the rye by his said son, we adjudge that the appellee, as principal debtor, is entitled to a credit pro tanto, as much as if so much money had been paid on the execution; and we are also satisfied that the agreed price of the horse and rye as delivered was the fair value of them, and was as much as the amount for which the injunction was perpetuated, and that the injunction was a proper and the only effectual remedy.
Wherefore, the judgment appealed from is affirmed.